          Case 1:12-cr-00269-JGK Document 248 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                12 cr 269-02 (JGK)
                 -against-

OSVALDO RIVERA RODRIGUEZ,
                                    Defendant.
----------------------------------------------------X

                                                   ORDER

        The Court, upon review of the Government’s letter dated June 15, 2020 and upon review

of the sentencing transcript, will prepare and enter an amended judgment, to reflect the exact

language of the announced sentence of May 31, 2018, regarding the defendant’s submission to a

search, as a condition of supervised release. The exact language is as follows:

          “The defendant shall submit his person, residence, place of business, vehicle, or any

other premises under his control to a search on the basis that the probation officer has reasonable

belief that contraband or evidence of a violation of the conditions of the release may be found.

The search must be conducted at a reasonable time and in a reasonable manner. Failure to submit

to a search may be grounds for revocation. The defendant shall inform any other residents that

the premises may be subject to search pursuant to this condition.”

          The Court, for the reasons stated in the Government’s letter of June 15, 2020,

grants the Government’s application to amend forfeiture to $4,500. The amended judgment

will reflect the forfeiture amount of $4,500.

          The Court, in the original judgment, indicated that “the defendant shall incur no new

credit charges, nor shall he open any additional lines of credit without the approval of the

Probation Department, unless the defendant is in compliance with the installment payment

schedule.” Upon review of the transcript, the Court, in error, included, in the original judgment,
         Case 1:12-cr-00269-JGK Document 248 Filed 07/16/20 Page 2 of 2




the installment compliance language as part of the condition. The language of “unless the

defendant is in compliance with installment payment schedule” shall be stricken, and that

omission will be reflected in the amended judgment.

SO ORDERED.

Dated: New York, New York
       July 15, 2020
                                                       ____ ____s/John G. Koeltl_ ___
                                                               JOHN G KOELTL
                                                       UNITED STATES DISTRICT JUDGE
